DETAILED ACTION
	This office action is respond to an RCE filed on 12/13/2021.
 Response to Amendment
1.	Claims 1 and 17 have been amended. 
2.	Claims 2, 9, 16, 18 and 20 have been cancelled. 
Response to Arguments
In response to applicant’s argument on pages 7-8 in the remarks that current prior art Islam does not teach independent claims including the amended part: examiner’s disagrees with the applicant. The examiner’s interpretation for claim 1 is an user equipment (UE) comprising with a circuit configured to obtain notification or control information about grant-free and grant based time-frequency resource available for transmission, the UE selects grant-free resource based on the received  notification or control information, determines whether the grant-free resource is available for data transmission when the  notification regarding grant-based information or second control information indicates availability of the  grant-free time-frequency resources, and perform transmission only after the grant-free resource is available. Islam’s teaching in paragraph 48 about notification for grant based and grant-free purposes is read as receiving notification or control information (first and second control information) for grant-based and grant-free transmission, his teaching in paragraph 76 about indicating grant-based pilot symbol is interpreted as receiving or acquiring control information relates to the second control information relating to availability of a plurality of resources specified by a frequency and time available for data transmission, his teaching in paragraph 56, about using a sub-frame is interpreted as using a resource for grant-free 

In response to applicant’s argument on pages 8-9 about withdrawing 35 U.S.C 103 (a) rejection for dependent claims: the arguments for the dependent claims are not persuasive, because they depend on the independent claims those don’t overcome with current prior art rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1, 17 and 19 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by ISLAM et al. (hereinafter, “ISLAM”; 20180035458).
In response to claims 1, 17 and 19,
Islam teaches a communication device comprising circuitry configured to: individually acquire (notification is read as receiving or acquiring by an UE, paragraph 48); first control information (grant free transmission, paragraph 46) and second control information (grant based transmission, paragraph 47), the first control information relating to a plurality of grant-free resources specified by one or more grant free regions, paragraph 45); and the second control information relating to availability of a plurality of resources specified by a frequency and time available for data transmission (fig. 3A, element 260, grant based pilot, paragraph 76);
arbitrarily select a grant-free resource (paragraph 56, sub-frame is interpreted as resource for grant-free transmission, configuring a frame that precede the bulk of data in a given sub-frame is interpreted as configuring or arbitrary selecting a grant free sub-frame); from the plurality of grant-free resources on a basis of the first control information (fig. 3A, elements 206, 208, 210 and 212,paragraph 59, transmitting grant-free sub-frames (during four grant-free TTIs) is interpreted as selecting a sub-frame form a plurality of sub-frame based on notification explained in paragraph 48) ;
determine if the selected grant-free resource is available for data transmission (paragraph 51, performing activity detection to identify overlap between grant free and grant based  traffic); when the second control information indicates (fig. 3A, element 200, paragraph 61, using feedback channel 250 to inform grant based UE about grant-free traffic is interpreted as the second control information for indicates); a resource corresponding to the frequency and time of the selected grant-free resource is available(fig. 3A, elements 206, 208, 210, 212 are interpreted as time –frequency resource, paragraph 61, sending a notification for clearing grant based traffic to avoid overlapping with grant free traffic in shared portion of 200 is interpreted as making grant –free resource available
perform control in such a manner that data is transmitted to a transmission target (paragraphs 66-67, configured to transmit a new transmission based on a monitoring feedback signal on an ongoing basis); using the selected grant-free resource (fig. 3A, elements 206, 208, 210 and 212 are equated to grant-free resource areas, paragraphs 66-67, configured to transmit new transmission (after receiving feedback 254)); only after the selected grant-free resource is determined to be available for transmission (paragraph 61,adjusting grant-based transmission based on feedback  about possible overlap is interpreted as adjusting or selecting only available grant free resources for  transmission).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8, 12, 14-15 are rejected under 35 U.S.C 103 (a) as being unpatentable over ISLAM et al. (hereinafter, “ISLAM”; 201180035458) in view of Bin FENG (hereinafter, “FENG”; 20180324839). 
In response to claim 3, 
ISLAM does not teach explicitly about the method of claim 3.
FENG teaches wherein the circuitry is further configured to (fig. 9, element 220, processing module, paragraph 82) acquires (fig. 1, steps 120, receive, paragraph 49); the second control information (fig. 1, step 120, second indication, paragraph 49); after acquiring the first control information (fig. 1 teaches steps 120 is after step 110). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ISLAM to acquire a second control information after acquiring a first control as taught by FENG because it would allow data transmission using dynamic and semi-persistent scheduling via different TTIs at the same time. 
In response to claim 4, 
ISLAM does not teach explicitly about the method of claim 4.
FENG teaches wherein the circuitry is further configured to limit (fig. 9, element 220, processing module, paragraph 82); limits (determines, paragraph 50); the resource (a second time resource, paragraph 50); to be selected (determining in paragraph 50 is also interpreted as selecting); from among the plurality of resources(fig. 1, steps 110, first TTI,  step 120, second TTI, paragraphs 48 and 49); on a basis of the second control information (fig. 1, teaches step 130 is on the basis of the second indication received in step 120).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ISLAM to limit resource 
In response to claim 8, 
ISLAM does not teach explicitly about the method of claim 4.
FENG teaches wherein the second control information (second indication, paragraph 53); includes information (indicates, paragraph 53); relating to a resource availability (target carrier and target subframe, paragraph 53) of which for data transmission is limited (DS transmission in the target subframe, paragraph 53) or information is related to at least one of a frequency or time of a resource available for the transmission.
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ISLAM to include resource availability of which data transmission is limited in second control information as taught by FENG because it would allow data transmission using dynamic and semi-persistent scheduling via different TTIs at the same time. 
In response to claim 12, 
ISLAM does not teach explicitly about the method of claim 12.
FENG teaches wherein, in a case where the second control information (fig. 1, step 120, second indication, paragraph 49); includes information relating to a fig. 1, step 120, second TTI, paragraph 49); for use in data transmission (fig. 1, step 120, communicate second DS data, paragraph 49), the circuitry is further configured to perform (fig. 9, element 220, processing module, paragraph 82);performs control (fig. 1, step 130, determines, paragraph 50); in such a manner that the allocated resource (fig. 1, step 130, a second time resource, paragraph 50); is used for the data transmission (fig.1, step 130, DS transmission in the target time cell, paragraph 50).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ISLAM to include information relating to a resource for use in data transmission and using the resources for data transmission as taught by FENG because it would allow data transmission using dynamic and semi-persistent scheduling via different TTIs at the same time. 
In response to claim 14, 
ISLAM does not teach explicitly about the method of claim 14.
FENG teaches wherein, in a case where the second control information (fig. 5, element, “Second time resource”, second time resource, paragraph 69); includes information relating to a resource allocated (second TTI, paragraph 69);for use in data transmission(communicate the dyn-PUSCH/dyn PUCCH, paragraph 69); and the resource is not (resources are not overlapped, paragraph 69); included in the plurality of resources (fig. 5, elements, “first time resource”, “second time resource”, first time resource, second time resource, paragraph 69), the circuitry is fig. 9, element 220, processing module, paragraph 82); performs control (determines the location, paragraph 69); in such a manner that the allocated resource (determines the location of the first time resource and the second time resource, paragraph 69); is used for the data transmission (communicate  the SPS-PUSCH/SPS-PDSCH, and …..communicate the dyn-PUSCH/dyn-PDSCH, paragraph 69).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ISLAM to include information relating to a resource for use in data transmission not including the resources in the plurality of resources then using the resources for data transmission and as taught by FENG because it would allow data transmission using dynamic and semi-persistent scheduling via different TTIs at the same time. 
In response to claim 15, 
ISLAM does not teach explicitly about the method of claim 15.
FENG teaches wherein, in a case where the second control information (second indication, paragraph 53); includes information (fig. 6, element “Target subframe”, target subframe, paragraph 71); relating to a first resource allocated (fig. 6, element, “First time resource”, first time resource, paragraph 70) for use in data transmission (the operation that the terminal determines to communicate with at least one of the first data, paragraph 70); and the first resource is included in the plurality of resources (fig. 6, please see the entire figure, overlapped, paragraph 70), the control unit (fig. 9, element 220, processing module, paragraph 82);performs control (the operation that the terminal determines, paragraph 570);in such a manner that the allocated first resource is used for the data transmission (the operation that the terminal determines to communicate with at least one of the first data, paragraph 70).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ISLAM to include a first resource for data transmission in the second control information and including the first resources in the plurality of resources as taught by FENG because it would allow data transmission using dynamic and semi-persistent scheduling via different TTIs at the same time. 
Claim 5 is rejected under 35 U.S.C 103 (a) as being unpatentable over ISLAM et al. (hereinafter, “ISLAM”; 20180324839) in view of Suzuki et al. (hereinafter, “Suzuki”; 20160174194).
In response to claim 5, 
ISLAM does not teach explicitly about the apparatus of claim 5. 
Suzuki teaches wherein the second control information (DCI is equated to second control information, paragraph 54); is notified (communicates with it through broadcast, paragraph 54); to a plurality' of communication devices (first UE, second UE, paragraph 54); as a target (group ID is interpreted as specifying or targeting an UE).
. 
Claims 6-7 are rejected under 35 U.S.C 103 (a) as being unpatentable over ISLAM et al. (hereinafter, “ISLAM”; 201180035458) in view of Lin et al. (hereinafter, “Lin”; 20160270116).
In response to claim 6, 
ISLAM does not teach explicitly about the apparatus of claim 6. 
Lin teaches wherein the first control information (DCI is equated to first control information, paragraph 171); is notified (indicates, paragraph 170); semi-statically (semi-static parameters that very over multiple TTI, paragraph 171). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ISLAM to send a control information semi-statically as taught by Lin because it would allow data transmission using dynamic and semi-persistent scheduling via different TTIs at the same time. 
In response to claim 7, 
ISLAM does not teach explicitly about the apparatus of claim 7. 
Lin teaches wherein the first control information (DCI, paragraph 271); is notified (indicates, paragraph 170); on a basis of predetermined signaling (scheduling indicator, paragraph 170).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ISLAM to send a control information via a pre-determined signal as taught by Lin because it would allow data transmission using dynamic and semi-persistent scheduling via different TTIs at the same time. 
Claims 10 is rejected under 35 U.S.C 103 (a) as being unpatentable over ISLAM et al. (hereinafter, “ISLAM”; 201180035458) in view of Chen et al. (hereinafter, “Chen”; 20160309466).
In response to claim 10, 
ISLAM does not teach explicitly about the apparatus of claim 10. 
Chen teaches wherein the second control information (fig. 16, step 1615, CoMP transmission scheme, paragraph 157); includes information (fig. 16, step 1615, COMP transmission scheme, paragraph 157); relating to communication (fig. 16, step 1615, second TTI transmission, paragraph 157);setting for switching (fig. 16, step 1620, enabling the CoMP transmission in paragraph 158 is interpreted as switching from first TTI to second TTI); a plurality of wireless links (fig. 10, element 105-j, 105-j in paragraph 125 is read as multiple links);including at least an uplink (fig. 16, step 1620, enabling the CoMP transmission); in a time-dividing fig. 16, steps  1615 and 1620,  disabling and enabling second TTIs is interpreted as using  time-dividing manner), and  
the circuitry is further configured to perform (fig. 10, element 1005, a processor, paragraph 126); performs control (fig. 16, step 1610, identify, paragraph 156); in such a manner (fig. 16, step 1610, identify, paragraph 156); that the data is transmitted to the transmission target (fig. 16, step 1620, enable CoMP transmission, paragraph 158); after a resource corresponding to a period set for the uplink is selected (fig. 16, step 1610, identify a second TTI, paragraph 156);from among the plurality of resources (fig. 16, step 1610, second TTI, first TTI, paragraph 156); on a basis of the information relating to the communication setting (fig. 16, steps 1605,  first TTI for communication, 1610, second TTI for communication, paragraphs 155 and 156).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ISLAM to use a second control information includes information relating to communication setting for switching a plurality of wireless links including at least an uplink in a time-dividing manner, and the control unit performs control in such a manner that the data is transmitted to the transmission target after a resource corresponding to a period set for the uplink is selected from among the plurality of resources on a basis of the information relating to the communication setting  as taught by Chen  because it would allow data transmission using dynamic and semi-persistent scheduling via different TTIs at the same time. 
s 11 and 13 are rejected under 35 U.S.C 103 (a) as being unpatentable over ISLAM et al. (hereinafter, “ISLAM”; 201180035458) in view of GAO et al. (hereinafter, “GAO”; 20190165899).
In response to claim 11,
ISLAM does not teach explicitly about the apparatus of claim 11.
GAO teaches  wherein the second control information (DCI format A, paragraph 223); includes information (UpPTS, paragraph 223); relating to a frame structure (normal uplink subframe, paragraph 223); used for data transmission (PUSCH is transmitted, paragraph 223); in communication in which a plurality of wireless links (PUSCHs, paragraph 228 ); including at least an uplink is switched (UpPTS ,paragraph 228); in a time-dividing manner (subframe in paragraph 228 is interpreted as time interval or a time-dividing manner), and 
the circuitry is further configured to perform (fig. 5, element 600, processor, paragraph 432); performs control in such a manner (determines, paragraph 224); that the data is transmitted to the transmission target (transmitting the PUSCH, paragraph 235);after a resource  (special subframe, paragraph 235);corresponding to a period set for the uplink (fig. 1, element “UpPTS”, UpPTs in paragraph 223 is interpreted as a period for transmitting data in PUSCH) is selected(determine, paragraph 224); from among the plurality of resources (a special subframe, a normal subframe, paragraph 224); on a basis of the information relating to the frame structure (DCI format, paragraph 223).

In response to claim 13,
ISLAM does not teach explicitly about the apparatus of claim 13.
GAO teaches  wherein, in a case where the second control information (DCI format A, paragraph 228); includes information relating to a first resource (normal uplink subframe, paragraph 228); allocated (scheduled using uplink DCI format A, paragraph 228) for use in data transmission (supporting transmission in a PUSCH using UpPTS, paragraph 228); and the first resource (uplink normal subframe, paragraph 228); is not included(fig. 1, please see the entire figure, uplink subframe, special subframe are considered as separate subframe, paragraph 3 );  in the plurality of resources (a normal subframe, special subframe, paragraph 231
 the circuitry is further configured to perform (fig. 5, element 600, processor, paragraph 432); performs control in such a manner (detect blindly, paragraph 231); that the first resource (a normal subframe, paragraph 231); and a second resource (the special subframe, paragraph 231); arbitrarily selected (detect blindly, paragraph 231); from the plurality of resources (the special subframe, a normal subframe, paragraph 231); are used for the data transmission (PUSCH transmitted, paragraph 232).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ISLAM to use a second control information includes information relating to a first resource allocated for use in data transmission and the first resource is not included in the plurality of resources, the control unit performs control in such a manner that the first resource and a second resource arbitrarily selected from the plurality of resources are used for the data transmission as taught by GAO because it would allow data transmission using dynamic and semi-persistent scheduling via different TTIs at the same time. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20160345311………………paragraphs 33, 55, 62, 77, 90 and 93.
20190058516……………..paragraphs 108-109.

20200014441…………….paragraphs 79 and 184. 
20160270116……………paragraphs 44, 122, 125 and 171.
20100279628……………paragraph 12.
20190159110…………….paragraph 96.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466    

/DIANE L LO/Primary Examiner, Art Unit 2466